Exhibit 10.1

 

LOGO [g949667g0620131203485.jpg]

June 19, 2020

Anthony DiSilvestro

7 College Avenue

Haverford, PA 19041

Dear Anthony,

Congratulations! We are excited to invite you to join us at Mattel, Inc. - where
we inspire wonder in the next generation to shape a brighter tomorrow.

Mattel HQ, Inc. (the “Company”) would like to extend you an offer of employment
for the position of Executive Advisor, contingent on the terms and conditions
set forth in the General Information section below, with a hire date of June 29,
2020. You will transition into the role of Chief Financial Officer on the date
following the filing of our Form 10-Q for the second quarter of fiscal year
2020. You will report directly to the Company’s Chief Executive Officer, and
your primary work location will be the Company’s El Segundo Headquarters. This
letter provides an overview of some of the compensation, benefit and employee
program offerings that will be available to you as an employee of the Company
(which is part of the Mattel family of companies), should you choose to accept
our offer. For purposes of this letter, “Company” will refer to Mattel HQ, Inc.,
or any entity within the Mattel family of companies that may later become your
employer (notice will be provided). During your employment with the Company, you
agree to devote substantially all of your working time, attention, and energies
to the business of the Company.

SALARY

Your annualized base salary will be $900,000 (“Annual Base Salary”), payable on
a bi-weekly basis, less applicable federal and state taxes and other required
withholdings. As this is an exempt position, you are not eligible for overtime
pay. Paychecks are issued every other Friday for the previous two weeks. For
payroll purposes, our workweek is Monday through Sunday.

BONUS - MATTEL INCENTIVE PLAN

Mattel, Inc. (“Mattel”) provides the Mattel Incentive Plan (“MIP”), which is an
annual, discretionary, global bonus plan that provides employees the opportunity
to earn an award based on Mattel’s financial performance and individual
performance results. You are eligible for a target MIP award of 100% of your
eligible earnings (which under the terms of the MIP is equal to 100% of your
Annual Base Salary), up to a maximum of 200%. The amount of your actual award,
if any, may be more or less than your target, depending on Mattel’s financial
performance results and your individual performance results. Mattel must achieve
a minimum financial performance goal before an award pool is generated and
funded.

 

Anthony DiSilvestro

 

   Page 1 of 9                             LOGO [g949667g0620131202643.jpg]



--------------------------------------------------------------------------------

You are eligible for the 2020 plan year award, if you commence active employment
in a Regular status (as defined in the Company’s Employee Handbook) on or before
October 5, 2020, and your award, if any, for the 2020 plan year will be based on
100% of your Annual Base Salary and will not be prorated based on your hire
date. Earned awards are typically paid during the first quarter of the following
year.

RELOCATION ASSISTANCE

The Company will provide services to assist you with your move to your work
location. These services include travel, temporary accommodations, shipment of
household goods, expense reimbursement, etc., in accordance with the Mattel
Relocation Program, and must be initiated by December 31, 2020 and completed
within twelve (12) months from your hire date.

With respect to relocation services, please review and sign the Relocation
Repayment Agreement, attached hereto as Exhibit A. This details your repayment
obligations in the event that you choose to voluntarily terminate your
employment with the Company, or you are discharged for Cause as defined in the
Mattel, Inc. Executive Severance Plan B (referred to herein as “Cause” and the
“Severance Plan” respectively). Your signed Relocation Repayment Agreement must
be returned to Mattel before your relocation benefits can be initiated.

STOCK - EQUITY GRANTS

You will receive a total equity grant value in 2020 of $2,100,000, which will
include a time-based new hire equity grant with a value of $1,050,000 and a
performance-based equity grant of $1,050,000.

Time-Based New Hire Equity Grant

You will receive a time-based new hire equity grant with a value of $1,050,000,
with a grant date of the last trading day of the month in which you commence
employment at the Company, and such equity grant will be allocated as follows
based on Mattel’s equity portfolio approach:

 

•  

Restricted Stock Units: Restricted stock units (“RSUs”) with a grant value of
$525,000. The grant dollar value of the RSUs will be converted into a number of
RSUs by dividing the grant dollar value by the closing stock price on the grant
date.

 

  –

The RSUs will vest as follows over the three-year period following the grant
date, subject to your continued employment with the Company through each vesting
date: 33% on the first anniversary of the grant date, 33% on the second
anniversary of the grant date, and 34% on the third anniversary of the grant
date.

 

  –

Upon vesting, you will receive shares of Mattel stock, less applicable federal
and state taxes and other required withholdings.

 

•  

Stock Options: A stock option grant to purchase shares of Mattel stock with a
grant value of $525,000. The grant dollar value of the stock option grant will
be converted into a number of option shares by dividing the grant dollar value
by the Black-Scholes fair value based on the closing stock price on the grant
date.

 

Anthony DiSilvestro

 

   Page 2 of 9                             LOGO [g949667g0620131202643.jpg]



--------------------------------------------------------------------------------

  –

The stock option grant will vest as follows over the three-year period following
the grant date subject to your continued employment with the Company through
each vesting date: 33% on the first anniversary of the grant date, 33% on the
second anniversary of the grant date, and 34% on the third anniversary of the
grant date.

 

  –

The exercise price of the stock option grant will equal the closing price of
Mattel stock on the grant date.

Performance-Based Equity Grant

You will receive a grant, under the next Long-Term Incentive Program (“LTIP”)
cycle that is established by the Committee, of performance-based RSUs (“PSUs”)
with a grant value of $1,050,000. The grant dollar value will be converted into
a number of PSUs based on a grant determination methodology to be approved by
the Committee. You will receive this PSU grant under the LTIP and subject to the
terms set forth therein, with a grant date of the later of (i) the last trading
day of the month in which you commence employment at the Company or (ii) the
next LTIP cycle grant date to be approved by the Committee. The LTIP provides
senior executives the opportunity to earn shares of Mattel stock based on
Mattel’s financial performance over the performance cycle established by the
Committee.

 

  –

If you remain employed by the Company through the applicable settlement date,
the PSUs will vest based on certified achievement of performance after the end
of the performance cycle established by the Committee.

 

  –

Upon vesting, you will receive shares of Mattel stock, less applicable federal
and state taxes and other required withholdings.

Annual Equity Grant

You will also be eligible to receive an annual equity grant beginning in 2021.
Typically, annual equity grants are made around August 1 of each year. Your
annual equity grant recommendation may vary each year and will be submitted to
the Committee for approval. Currently, Mattel’s annual equity grant portfolio
approach for senior executives encompasses three grants: time-based RSUs and
stock options, as well as PSUs granted under our LTIP.

Please note this is a summary of your equity grants, and you will be required to
accept online the equity grant agreements that set forth the terms and
conditions that govern your equity grants.

STOCK OWNERSHIP

You will be subject to stock ownership guidelines established as a multiple of
base salary commensurate with your job level. Your stock ownership requirement
will be four (4) times your then current base salary. You will have five
(5) years from your hire date to attain your targeted level of ownership.

CAR ALLOWANCE

You will receive a monthly car allowance in the amount of $2,000 for all your
automobile expenses, payable on a biweekly basis, less applicable federal and
state taxes and other required withholdings. The car allowance is intended to
cover all automobile expenses including mileage, gasoline, maintenance and
insurance.

 

Anthony DiSilvestro

 

   Page 3 of 9                             LOGO [g949667g0620131202643.jpg]



--------------------------------------------------------------------------------

FINANCIAL COUNSELING

You will be eligible to receive reimbursement from Mattel of up to $10,000 per
year, less applicable federal and state taxes and other required withholdings,
for financial counseling services through a company of your choice.

DEFERRED COMPENSATION

You will be eligible to participate in the Mattel, Inc. Deferred Compensation &
PIP Excess Plan (“DCP”). Under this plan, you may elect to defer a portion of
your salary or annual MIP bonus, as well as continue pre-tax contributions and
Mattel contributions that cannot be made into our 401(k) plan due to IRS
limitations, with various investment and payment options available.

You will receive emailed DCP information around 30 days from your hire date that
provides additional details regarding your enrollment options.

BENEFITS AND EMPLOYEE PROGRAMS

Mattel offers a comprehensive benefits package and an extensive array of
valuable programs and services designed to help our employees create a healthy
lifestyle, build a financial future and enhance work/life integration.

Health and Welfare

The following is a brief outline of the health and welfare benefits in which you
and your qualified dependents, if applicable, will be eligible to participate in
as of your hire date, with the exception of short & long-term disability
insurance, which are available upon the successful completion of your first 90
days of employment.

 

Medical, Prescription

   Life Insurance   

Dental

   Business Travel Coverage   

Vision

   Short & Long-Term Disability   

You will receive information about your health and welfare benefits in your new
hire packet.

Retirement/401(k)

Mattel provides eligible employees the opportunity to participate in a 401(k)
retirement program that provides a variety of investment options. You will be
automatically enrolled in the Mattel, Inc. Personal Investment Plan (“PIP”),
which is a 401(k) savings/retirement plan, if you are age 20 or older. The PIP
offers Mattel matching contributions as follows:

 

•  

Employee Contributions: The PIP allows for voluntary employee contributions up
to 80% of your eligible compensation, subject to IRS limitations. You will be
initially enrolled at 2% of your eligible compensation on a pre-tax basis, which
will be matched 50% by Mattel, to help you get started. This contribution will
begin automatically within about 45 days of your hire date. You will have the
opportunity to opt-out of the 2% pre-tax contribution before the first deduction
from your paycheck and may make changes anytime.

 

•  

Mattel Matching Contributions: Mattel will match your contributions 50% up to
the first 6% of your eligible compensation. If you elect an employee
contribution of at least 6%, you will receive the maximum Mattel matching
contribution.

 

Anthony DiSilvestro

 

   Page 4 of 9                             LOGO [g949667g0620131202643.jpg]



--------------------------------------------------------------------------------

You will receive a PIP packet in the mail within two weeks of your eligibility
date that provides additional details regarding your contribution and investment
options.

Flexible Paid Time Off

Mattel recognizes the value of rest and relaxation and provides eligible exempt
employees Flexible Paid Time Off (“Flexible PTO”) for personal and leisure time
away from work, following successful completion of the introductory period
(usually on the 90th day of continuous employment). While you do not have a
specified amount of Flexible PTO, use of Flexible PTO is subject to the needs of
the business and management’s discretion. For leaves of absence, jury duty, and
sick leave, different practices apply.

COMPENSATION RECOVERY POLICY

As a direct report to the Chief Executive Officer, you will be subject to
Mattel’s Compensation Recovery Policy (“Clawback Policy”). The Clawback Policy
permits our Compensation Committee to require forfeiture or reimbursement of
certain cash and equity that was paid, granted, or vested based upon the
achievement of financial results that, when recalculated to include the impact
of a material financial restatement, were not achieved, whether or not fraud or
misconduct was involved.

This is a summary of the policy, and the full policy will be provided and
available after your hire date.

SEVERANCE

If you execute the Participation Letter Agreement attached hereto as Exhibit B,
you will be a participant in the Severance Plan as governed by the terms of the
Participation Letter Agreement. The Company agrees to enter into the
Participation Letter Agreement on or before your hire date.

GENERAL INFORMATION

This offer letter supersedes any prior communications you may have had with
Company employees and/or representatives with respect to the Company’s offer of
employment. This offer letter is only a summary of your compensation, benefit
and employee program offerings. More details and plan provisions are provided in
our Summary Plan Descriptions, Plan Documents or program summaries, which govern
(except as otherwise provided herein) and are subject to periodic modification
and revision. You will receive specific benefit information and enrollment
instructions in the mail, and additional employee program information upon hire.
Accordingly, this offer letter, including the exhibits attached hereto, and the
Summary Plan Descriptions, Plan Documents, or program summaries, which govern
the compensation, benefit, and employee programs offered herein reflect the
entire understanding between you and the Company, with respect to the Company’s
offer of employment. No Company employee and/or representative has the authority
to make any promise related to this offer that is not contained in this offer
letter and, by signing below, you affirm that you have not signed this offer
letter in reliance on any such promise.

By signing below, you confirm that your negotiation, acceptance, and/or
performance of the terms of this offer does not violate any contract or
arrangement you have with any third party. If the Company (in its sole
discretion) determines that your confirmation may be inaccurate for any reason,
it can be a basis for terminating your employment with Cause, as defined in the
Severance Plan. By signing below, you agree to indemnify the Company and the
Mattel family of companies against any claims that are

 

Anthony DiSilvestro

 

   Page 5 of 9                             LOGO [g949667g0620131202643.jpg]



--------------------------------------------------------------------------------

brought against such companies relating to any allegation that you violated any
written contract or written arrangement between you and such third party in the
negotiation, acceptance, and/or performance of the terms of this offer.

To the extent that any reimbursement of expenses or in-kind benefits constitutes
“deferred compensation” under Section 409A of the Internal Revenue Code of 1986,
as amended, such reimbursement or benefit shall be provided no later than
December 31st of the year following the year in which the expense was incurred.
The amount of expenses reimbursed in one year shall not affect the amount
eligible for reimbursement in any subsequent year. The amount of any in-kind
benefits provided in one year shall not affect the amount of in-kind benefits
provided in any other year. The terms of this letter do not constitute a
contract of employment for a definite period. This means that your employment
with the Company will be “at will”, and either you or the Company have the right
to terminate your employment at any time, for any or no reason, with or without
cause or advance notice. The at-will relationship cannot be changed by any
person, statement, act, series of events, or pattern of conduct and can only be
changed by an express, written agreement signed by Mattel’s Chief Executive
Officer and you. For purposes of clarity, your participation in any incentive or
benefit program will not be construed as (i) any assurance of continuing
employment for any particular period of time, or (ii) a restriction on the
Company’s right to terminate your employment with or without notice or cause.

While we look forward to welcoming you to the Mattel family of companies, this
offer is contingent upon satisfactory completion of a background check,
including verification of all information listed on your resume, employment
application and any other supporting documentation provided, such as previous
employers, academic institutions attended, and eligibility to work in the United
States. In addition, as a condition of your employment, you will need to sign an
Employee Confidentiality and Inventions Agreement (in which you will be asked to
disclose all prior inventions, if any, that you own), certify that you will, at
all times, comply with Mattel’s Code of Conduct, and complete a Conflict of
Interest Questionnaire. If you would like to review any of these forms before
you make your decision to accept our offer, we can provide them.

Also, please note that you will be considered an Insider for purposes of
Mattel’s Insider Trading Policy and are subject to window period restrictions.
This means that you are restricted to conducting transactions in Mattel stock
only during open window periods. Examples of such transactions include sales of
shares underlying a stock option (including sales of shares to generate cash to
pay the exercise price) and changes in elections in the Mattel stock fund of
Mattel’s 401(k) plan. For more information about this Policy and its
restrictions, you can access and/or obtain a copy of the Policy on Mattel’s Code
of Conduct website.

Should you choose to accept our offer, you will receive a new hire packet
containing information and forms that you will need to complete before starting
with us. Please complete these forms, along with the documents noted in the New
Hire Checklist, prior to your first day of employment.

Anthony, we are sincerely pleased to extend this contingent offer of employment
and look forward to hearing from you soon. If you accept the terms of our offer
as noted above, please sign below and return this letter. If I can answer any
questions, please do not hesitate to contact me.

We hope you will join us so that, together, we can fulfill our promise to create
experiences that capture kids’ hearts, open their minds, and explore their
potential through play!

 

Anthony DiSilvestro

 

   Page 6 of 9                             LOGO [g949667g0620131202643.jpg]



--------------------------------------------------------------------------------

Sincerely,

/s/ Amy Thompson

Amy Thompson

Executive Vice President and Chief People Officer

Agreed and accepted:

 

/s/ Anthony DiSilvestro

    

June 19, 2020

   Anthony DiSilvestro      Date   

 

Anthony DiSilvestro

 

   Page 7 of 9                             LOGO [g949667g0620131202643.jpg]



--------------------------------------------------------------------------------

LOGO [g949667g0620131203485.jpg]

Exhibit A

REPAYMENT AGREEMENT

In exchange for receiving relocation benefits offered to me and outlined in the
Senior Executive Homeowner Relocation Guide, I acknowledge and agree to the
following conditions:

 

  1.

I understand and agree that the relocation benefits that have been and/or are
extended by Mattel to me have not been earned and are conditional upon my
continued employment with Mattel for a minimum of twenty-four (24) months from
my relocation date, as determined by Mattel in its sole discretion (“effective
relocation date”). Because these benefits are being provided in consideration
for my relocation and continued employment for twenty-four (24) months, all
amounts expended by Mattel, including tax withholdings, pursuant to this
Agreement constitute compensation that has not been earned and remains subject
to forfeiture in the event that I voluntarily terminate my employment or if I am
terminated by Mattel for Cause, as defined by Mattel in my offer letter
(“Cause”), prior to the twenty-four (24)-month anniversary of my effective
relocation date. Fifty (50) percent of the cost of these relocation benefits,
including tax costs borne by Mattel, will be earned upon my completion of twelve
(12) months of employment following the effective relocation date, and the
remaining fifty (50) percent will be earned upon my completion of twenty-four
(24) months of employment following the effective relocation date.

 

  2.

I understand and agree that if I voluntarily terminate my employment or if I am
terminated by Mattel for Cause, within twenty-four (24) months from the
effective relocation date, I hereby promise to repay to Mattel, within thirty
(30) days, any relocation benefits expended by Mattel and not yet earned by me.
If the termination occurs within twelve (12) months of the effective relocation
date I hereby agree to repay all relocation benefits. Should the termination
occur within twenty-four (24) months of the effective relocation date, but after
the initial twelve (12) months, I hereby agree to repay half of all relocation
benefits. Such relocation benefits will include any tax withholdings on amounts
paid to me by Mattel.

 

  3.

The exact amount to be repaid and repayment details and will be communicated by
Mattel’s Global Mobility team as soon as is administratively practical. Should
any additional relocation related expenses be identified after the initial
communication, these trailing relocation expenses will be communicated
separately. I hereby agree to reimburse Mattel within thirty (30) days from the
date repayment details are confirmed, for all or any part of the relocation
benefits which I have not earned as of the date of my voluntary termination of
employment or involuntary termination for Cause.

 

  4.

If I breach this Agreement by failing to repay any amount that I am required to
repay under this Agreement by the time set forth herein, Mattel agrees to
provide me with written notice of such failure to pay. If I fail to make the
required payment within 15 days after receipt of such notice, I understand and
agree to reimburse Mattel for any and all costs incurred in enforcing this
Agreement for such payment, including but not limited to attorneys’ fees and
court costs, to the extent permitted by law.

 

Anthony DiSilvestro

 

   Page 8 of 9                             LOGO [g949667g0620131202643.jpg]



--------------------------------------------------------------------------------

  5.

I understand and agree that this Agreement does not constitute a contract of
employment or a guarantee of employment for any period of time. My employment is
at-will at all times, which means that either I or Mattel may terminate the
employment relationship at any time with or without cause and with or without
notice.

 

  6.

I understand that this Agreement represents the entire agreement between me and
Mattel with respect to the repayment of relocation benefits and supersedes any
prior agreements, whether written or oral, with respect to the repayment of
relocation benefits. The terms of this Agreement may not be modified or waived
unless such modification or waiver is agreed to in writing signed by me and an
authorized representative of Mattel. Nothing contained herein shall be held to
alter, vary, or affect any of the terms or conditions of my employment with
Mattel. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

 

Agreed and accepted:

 

/s/ Anthony DiSilvestro

Anthony DiSilvestro

    

June 19, 2020

Date

  

 

 

Anthony DiSilvestro

 

   Page 9 of 9                             LOGO [g949667g0620131202643.jpg]